Citation Nr: 0430769	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  01-02 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to January 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied continued a 30 percent 
evaluation for post-traumatic stress disorder.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2003.  A 
transcript of this hearing has been associated with the 
claims file.  

REMAND

At the hearing before the undersigned Veterans Law Judge, the 
veteran indicated that he was being seen by a psychiatrist at 
the VA Medical Center Palo Alto on a biweekly basis, and that 
he was also being seen at the VA in Livermore.  He stated 
that a counselor there had recently recommend that he take 
anger management classes weekly due to his post-traumatic 
stress disorder.  A review of the claims file indicates that 
there are no recent outpatient treatment reports.  Although a 
VA examination was conducted in August 2001, the examiner 
provides no credentials and fails to establish his competence 
to conduct the examination.  Accordingly, this case is hereby 
REMANDED for the following actions:

1.  Request the veteran's VA records from 
Livermore and Palo Alto from August 2001 
to the present.

2.  Schedule the veteran for a VA 
psychiatric examination.  The examiner 
should describe the current nature and 
extent of severity of the veteran's post-
traumatic stress disorder, describe the 
veteran's occupational and social 
impairment, and indicate the veteran's 
current Global Assessment of Functioning 
score.  The examiner must establish his 
credentials (e.g., M.D., Ph.D., etc.).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




